                                                                                        Exhibit
10.2
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.


________________________________________


WMS INDUSTRIES INC.


COMMON STOCK PURCHASE WARRANT


_________________________________________






This certifies that, for good and valuable consideration, WMS Industries Inc., a
Delaware corporation (the “Company”), grants to HASBRO, INC. (“Hasbro” or the
“Warrantholder”), the right to subscribe for and purchase from the Company the
number of validly issued, fully paid and nonassessable shares (the “Warrant
Shares”) of the Company’s Common Stock, par value $0.50 per share (the “Common
Stock”) determined pursuant to the schedule set forth in Section 1 below, at the
purchase price per share of $30.03 (the “Exercise Price”), from time to time
after vesting of the Warrant pursuant to Section 1 below and before 5:00 PM
Eastern Standard Time on the Expiration Date (as defined below), all subject to
the terms, conditions and adjustments herein set forth. “Expiration Date” means
December 31, 2018 or, solely in the event that the term of that certain Gaming
Device License Agreement dated as of April 1, 2009 between Hasbro and WMS Gaming
Inc. (the “License Agreement”) is extended for the Extension Term (as defined in
the License Agreement), December 31, 2021.


1. Duration and Exercise of Warrant; Limitation on Exercise; Payment of Taxes.
 
1.1. Warrant Shares.  The number of Warrant Shares, if any, purchasable  under
this Warrant shall be determined based on the date by which Hasbro executes and
delivers to the Company an unqualified written consent to an assignment of the
License Agreement (including, without limitation, “assignment” or “Constructive
Assignment” (as such terms are defined in section 20.1 of the Basic Terms of
such Agreement)) (an “Assignment”), if such consent is requested by the Company
and timely delivered by Hasbro as follows:
 


 
Date of Delivery of Hasbro Consent to Assignment
Number of Warrant Shares
On or before December 31, 2011
500,000
After December 31, 2011 but on or before December 31, 2012
475,000
After December 31, 2012 but on or before December 31, 2013
450,000
After December 31, 2013 but on or before December 31, 2014
425,000
After December 31, 2014 but on or before December 31, 2015
400,000
After December 31, 2015 but prior to the Expiration Date
375,000

 


 
1.1. Vesting.  The Warrant shall vest with respect to the number of Warrant
Shares determined pursuant to Section 1.1 solely upon the consummation of an
Assignment for which Hasbro has executed and delivered an unqualified written
consent.
 
1.2. Duration and Exercise of Warrant.  Subject to the terms and conditions set
forth herein, the Warrant may be exercised, in whole or in part, by the
Warrantholder by:
 
1.2.1. the delivery of this Warrant to the Company, with a duly executed
Exercise Form attached as Exhibit A hereto specifying the number of vested
Warrant Shares to be purchased, prior to the Expiration Date; and
 
1.2.2. the delivery of payment to the Company, for the account of the Company,
by cash, by wire transfer of immediately available funds or by certified or bank
cashier’s check, of the Exercise Price for the number of vested Warrant Shares
specified in the Exercise Form in lawful money of the United States of
America.  The Company agrees that such Warrant Shares shall be deemed to be
issued to the Warrantholder as the record holder of such Warrant Shares as of
the close of business on the date on which this Warrant shall have been
surrendered and payment made for the Warrant Shares as aforesaid.
 
1.3. Conversion of Warrant.
 
1.3.1.  Right to Convert.  In addition to, and without limiting, the other
rights of the Warrantholder hereunder, the Warrantholder shall have the right
(the "Conversion Right") to convert this Warrant or any part hereof into Warrant
Shares at any time and from time to time to the extent that this Warrant has
vested and prior to the Expiration Date. Upon exercise of the Conversion Right,
the Company shall deliver to the Warrantholder, without payment by the
Warrantholder of any Exercise Price or any cash or other consideration, that
number of Warrant Shares computed using the following formula:
 
X= Y (A-B)
-------
A


Where:                      X= The number of Warrant Shares to be issued to the
Warrantholder


 
Y= The number of Warrant Shares purchasable pursuant to this Warrant or such
lesser number of Warrant Shares as may be selected by the Warrantholder

 
A= The Fair Market Value (as defined in Section 6.1.6) of one Warrant Share as
of the Conversion Date



B= The Exercise Price
 
1


                                            1.3.2. Method of Conversion. The
Conversion Right may be exercised by the Warrantholder by the surrender of this
Warrant to the Company, together with a written statement (the "Conversion
Statement") in the form of Exhibit A hereto specifying that the Warrantholder
intends to exercise the Conversion Right and indicating the number of Warrant
Shares that are the subject of such exercise of the Conversion Right. Such
conversion shall be effective upon the Company's receipt of this Warrant,
together with the Conversion Statement, or on such later date as is specified in
the Conversion Statement (the "Conversion Date") and, at the Warrantholder’s
election, may be made contingent upon the closing of the consummation of the
sale of Common Stock pursuant to a Registration Statement (as defined in Section
8.1 below). Certificates for the Warrant Shares so acquired shall be delivered
to the Warrantholder within a reasonable time, not exceeding three (3) Business
Days after the Conversion Date.  A “Business Day” is a day other than Saturday,
Sunday or a day on which national banks are authorized by law to close in the
State of Illinois.
 
1.4. Warrant Shares Certificate.  A stock certificate or certificates for the
Warrant Shares specified in the Exercise Form shall be delivered to the
Warrantholder within three (3) Business Days after receipt of the Exercise Form
and receipt of payment of the exercise price.  If this Warrant shall have been
exercised only in part, the Company shall, at the time of delivery of the stock
certificate or certificates, deliver to the Warrantholder a new Warrant
evidencing the rights to purchase the remaining Warrant Shares, which new
Warrant shall in all other respects be identical to this Warrant.

 
1.5. Payment of Taxes.  The issuance of certificates for Warrant Shares shall be
made without charge to the Warrantholder for any stock transfer or other
issuance tax or other incidental expense of issuance; provided, however, that
the Warrantholder shall be required to pay any and all taxes which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than that of the Warrantholder as reflected upon the
books of the Company.
 
2. Warrantholder Representations and Warranties; Restrictions on Transfer;
Restrictive Legends.
 
2.1. The Warrantholder represents and warrants that:
 
2.1.1. The Warrantholder (i) is acquiring this Warrant, and (ii) upon exercise
of this Warrant will acquire the Warrant Shares (this Warrant and the Warrant
Shares collectively are referred to herein as the “Securities”) for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act.
 
2.1.2. The Warrantholder is an “accredited investor” as that term is defined in
Rule 501(a)(3) of Regulation D under the 1933 Act.
 
2.1.3. The Warrantholder understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Warrantholder’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of the Warrantholder set forth herein in order to determine the availability of
such exemptions and the eligibility of the Warrantholder to acquire the
Securities.
 
2.1.4. The Warrantholder has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been requested by the Warrantholder.
 
2.1.5. The Warrantholder understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 
2.1.6. The Warrantholder understands that (i) the Securities have not been and
are, except as provided in Section 8 hereof, not being registered under the 1933
Act or any state securities laws, and may not be offered for sale, sold,
assigned, pledged or transferred or otherwise disposed of unless (A)
subsequently registered thereunder, (B) the Warrantholder shall have delivered
to the Company an opinion of counsel, in form and substance reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Warrantholder provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act (or a successor
rule thereto) (“Rule 144”); and (ii) any sale of the Securities made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.
 
2.1.7. The Warrantholder shall not sell, assign or otherwise transfer, pledge or
hypothecate all or part of this Warrant without the prior written consent of the
Company; provided that (x) any such sale, assignment or other transfer by the
Warrantholder of the Warrant in its entirety to an entity owned or controlled by
the Warrantholder (but only for so long as it remains so owned or controlled and
such entity agrees (i) to be bound by the terms and conditions of this Warrant
pursuant to an agreement reasonably acceptable to the Company (an "Assumption
Agreement") and (ii) to transfer this Warrant back to the Warrantholder if it
ceases to be owned or controlled by the Warrantholder), and (y) any such sale,
assignment or other transfer by the Warrantholder of the Warrant in its entirety
to the successor to the Warrantholder or substantially all of Warrantholder’s
assets or business in connection with (i) the merger, consolidation or
reorganization of the Warrantholder or (ii) the sale, assignment, transfer or
other disposition of all or substantially all of the Warrantholder's assets or
business in one or more related transactions, provided that any transferee
described in this clause (y) executes an Assumption Agreement, may be effected
without any such consent.
 
2.1.8. Except as otherwise agreed to by the Company, each Warrant shall be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
 
Except as otherwise agreed to by the Company, each stock certificate for Warrant
Shares issued upon the exercise of any Warrant and each stock certificate issued
upon the direct or indirect transfer of any such Warrant Shares shall be stamped
or otherwise imprinted with a legend in substantially the following form:
 
2


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER
THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
 
2.1.9. Except with respect to the restrictions set forth in Section 2.1.7 above,
the restrictions imposed under this Section 2 upon the transferability of the
Warrant and the shares of Common Stock acquired upon the exercise of this
Warrant shall cease when (i) the Warrant Shares have been sold pursuant to a
registration statement that is effective under the 1933 Act, (ii) the Company is
presented with an opinion of counsel reasonably satisfactory to the Company that
such restrictions are no longer required in order to insure compliance with the
1933 Act or with a Commission "no-action" letter stating that future transfers
of such securities by the transferor or the contemplated transferee would be
exempt from registration under the 1933 Act, or (iii) such securities may be
transferred by the holder in accordance with Rule 144 without the holder being
deemed an underwriter of such securities within the meaning of Section 2(a)(11)
of the 1933 Act.  When such restrictions terminate, the Company shall, or shall
instruct its transfer agent to, promptly, and without expense to the holder
issue new securities in the name of the holder not bearing the legends required
under this Section 2.
 
2.1.10. At the Warrantholder’s option, this Warrant may be exchanged for one or
more other Warrants representing the right to purchase a like aggregate number
of shares of Common Stock upon surrender of such Warrant(s) to the Company as is
represented by this Warrant; provided, however, that this Warrant shall not be
exchanged for other Warrants unless each such new Warrant represents the right
to purchase at least 50,000 shares of Common Stock. Whenever this Warrant is so
surrendered to the Company for exchange, the Company shall execute and deliver
the Warrants which the Warrantholder is entitled to receive. All Warrants issued
upon any registration of transfer or exchange of Warrants shall be the valid
obligations of the Company, evidencing the same rights, and entitled to the same
benefits, as the Warrants surrendered upon such registration of transfer or
exchange. No service charge shall be made for any exchange of this Warrant.
 
3. Company Representations and Warranties.
 
The Company hereby represents and warrants as follows:
3.1. All Warrant Shares that are issued upon the exercise of this Warrant will,
upon issuance, be validly issued, fully paid, and nonassessable, not subject to
any preemptive rights, and free from all taxes, liens, security interests,
charges, and other encumbrances with respect to the issue thereof, other than
taxes with respect to any transfer occurring contemporaneously with such issue.

 
3.2. During the period within which this Warrant may be exercised, the Company
will at all times have authorized and reserved, and keep available free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant.
 
3.3. This Warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting the enforcement of creditors’
rights.
 
3.4. The execution, delivery and/or performance by the Company of this Warrant
shall not, by the lapse of time, the giving of notice or otherwise, constitute a
violation of any applicable law or a breach of any provision contained in the
Company's Certificate of Incorporation (as amended, restated or otherwise
modified) or Bylaws (as amended, restated or otherwise modified) or contained in
any agreement, instrument or document to which the Company is a party or by
which it is bound.
 
3.5. No consent, approval, authorization or other order of any court, regulatory
body, administrative agency or other governmental body is required for the valid
issuance of the Warrant or for the performance of any of the Company's
obligations hereunder, except in connection with listing of the Warrant Shares
on the New York Stock Exchange, which listing will be effected in accordance
with the rules and regulations of the New York Stock Exchange and in connection
with the registration of the Warrant Shares under the 1933 Act as provided in
Section 8.
 
3.6. The Company, at its expense, will take all such action as may be necessary
to assure that the Common Stock issuable upon the exercise of this Warrant may
be so issued without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange or automated quotation system
upon which any capital stock of the Company may be listed or quoted, as the case
may be. Such action by the Company may include, but not be limited to, causing
such shares to be duly registered or approved, listed or quoted on relevant
domestic securities exchanges or automated quotation systems.
 
4. Loss or Destruction of Warrant.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and, in the case of loss,
theft or destruction, of such indemnification as the Company may require, and,
in the case of such mutilation, upon surrender and cancellation of this Warrant,
the Company will execute and deliver a new Warrant of like tenor.
 
5. Ownership of Warrant.
 
The Company may deem and treat the person in whose name this Warrant is
registered as the holder and owner hereof (notwithstanding any notations of
ownership or writing thereon made by anyone other than the Company) for all
purposes and shall not be affected by any notice to the contrary.


6. Certain Adjustments.
 
6.1. The number of Warrant Shares purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment as follows:
 
6.1.1. Stock Dividends, etc.  If at any time after the date of the issuance of
this Warrant (i) the Company shall fix a record date for the issuance of any
stock dividend payable in shares of Common Stock or (ii) the number of shares of
Common Stock shall have been increased by a subdivision or split-up of shares of
Common Stock, then, on the record date fixed for the determination of holders of
Common Stock entitled to receive such dividend or immediately after the
effective date of such subdivision or split up, as the case may be, the number
of shares to be delivered upon exercise of this Warrant will be increased so
that the Warrantholder will be entitled to receive the number of shares of
Common Stock that such Warrantholder would have owned immediately following such
action had this Warrant been exercised in full immediately prior thereto, and
the Exercise Price will be adjusted as provided below in Section 6.1.5.
3


 
6.1.2. Combination of Stock.  If the number of shares of Common Stock
outstanding at any time after the date of the issuance of this Warrant shall
have been decreased by a combination of the outstanding shares of Common Stock,
then, immediately after the effective date of such combination, the number of
shares of Common Stock to be delivered upon exercise of this Warrant will be
decreased so that the Warrantholder thereafter will be entitled to receive the
number of shares of Common Stock that such Warrantholder would have owned
immediately following such action had this Warrant been exercised in full
immediately prior thereto, and the Exercise Price will be adjusted as provided
below in Section 6.1.5.
 
6.1.3. Reorganization, Merger, etc.  If any capital reorganization of the
Company, any recapitalization or reclassification of the Common Stock, any
consolidation of the Company with or merger of the Company with or into any
other person, or any sale or lease or other transfer of all or substantially all
of the assets of the Company to any other person (each, a “Transaction”), shall
be effected in such a way that the holders of Common Stock shall be entitled to
receive stock, other securities or assets (whether such stock, other securities
or assets are issued or distributed by the Company or another person) with
respect to or in exchange for Common Stock, then, upon exercise of this Warrant,
the Warrantholder shall have the right to receive the kind and amount of stock,
other securities or assets receivable upon such Transaction by a holder of the
number of shares of Common Stock that such Warrantholder would have been
entitled to receive upon exercise of this Warrant had this Warrant been
exercised in full immediately before such Transaction.  This section shall apply
to successive reorganizations, reclassifications, recapitalizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation that are at the time receivable upon the exercise of this
Warrant.


6.1.4. Carryover.  Notwithstanding any other provision of this Section 6.1, no
adjustment shall be made to the number of shares of Common Stock to be delivered
to the Warrantholder (or to the Exercise Price) if such adjustment represents
less than 1% of the number of shares to be so delivered, but any lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which together with any adjustments so
carried forward shall amount to 1% or more of the number of shares to be so
delivered.

 
6.1.5. Exercise Price Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of this Warrant is adjusted as provided in this
Section 6, the Exercise Price payable upon the exercise of this Warrant shall be
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, of which the numerator shall be the number of Warrant Shares
purchasable upon the exercise of the Warrant immediately prior to such
adjustment, and of which the denominator shall be the number of Warrant Shares
purchasable immediately thereafter.
 
6.1.6. Antidilution Provisions.
 
(a) Definitions. For purposes of this Section 6.1.6 the following definitions
shall apply:
 
"Common Stock Equivalents" shall mean Convertible Securities and rights
entitling the holder thereof to receive directly, or indirectly, additional
shares of Common Stock without the payment of any consideration by such holder
for such additional shares of Common Stock or
Common Stock Equivalents.


"Common Stock Outstanding" shall mean the aggregate of all Common Stock
outstanding and all Common Stock issuable upon conversion of all outstanding
Convertible Securities and exercise of all options.
 
"Convertible Securities" means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable for, with or without
payment of additional consideration, shares of Common Stock, either immediately
or upon the arrival of a specified date or the happening of a specified event or
both.
 
"Current Exercise Price" shall mean the Exercise Price immediately before the
occurrence of any event, which, pursuant to Section 6.1.6, causes an adjustment
to the Exercise Price.
 
"Fair Market Value" means with respect to a share of Common Stock at any date:
 
(i) If shares of Common Stock are being sold pursuant to a public offering under
an effective registration statement under the 1933 Act which has been declared
effective by the Commission and Fair Market Value is being determined as of the
closing of the public offering, the "per share price to public" specified for
such shares in the final prospectus for such public offering;
 
(ii) If shares of Common Stock are then listed or admitted to trading on any
national securities exchange or traded on any national market system and Fair
Market Value is not being determined as of the date described in clause (i) of
this definition, the closing price for the trading day immediately preceding
such date;
 
(iii) If no shares of Common Stock are then listed or admitted to trading on any
national securities exchange or traded on any national market system or being
offered to the public pursuant to a registration described in clause (i) of this
definition, the average of the reported closing bid and asked prices thereof on
such date in the over-the-counter market as published by Pink OTC Markets Inc.
or any similar successor organization, and as reported by any member firm of the
New York Stock Exchange selected by the Company and reasonably acceptable to the
Warrantholder;
 
(iv) If no shares of Common Stock are then listed or admitted to trading on any
national exchange or traded on any national market system, if no closing bid and
asked prices thereof are then so quoted or published in the over-the-counter
market and if no such shares are being offered to the public pursuant to a
registration described in clause (i) of this definition, the fair value of a
share of Common Stock shall be as determined by an investment bank
selected by Company with the approval of the Warrantholder (which approval shall
not be unreasonably withheld or delayed), the costs of such investment bank to
be paid by the Company.
 
(b) Adjustments to Exercise Price. The Exercise Price in effect from time to
time shall be subject to adjustment in certain cases as follows:
 
(i) In case the Company shall at any time after the issue date of this Warrant
issue or sell any Common Stock or Common Stock Equivalent without consideration,
or for a consideration per share less than the then Fair Market Value, then, and
thereafter successively upon each such issuance or sale, the Current Exercise
Price shall simultaneously with such issuance or sale be adjusted to an Exercise
Price (calculated to the nearest cent) determined by multiplying the Current
Exercise Price in effect immediately prior to such issuance or sale by a
fraction, the numerator of which shall be the number of shares of Common Stock
Outstanding on such date of sale or issuance plus the number of shares of Common
Stock which the aggregate consideration received for the issuance or sale of
such additional shares would purchase at the Fair Market Value and the
denominator of which shall be the number of shares of Common Stock Outstanding
immediately after the issuance or sale.
4


                For the purposes of this subsection, the following provisions
shall also be applicable:
 
(A)           Cash Consideration. In case of the issuance or sale of additional
Common Stock or Common Stock Equivalents for cash, the consideration received by
the Company therefor shall be deemed to be the amount of cash received by the
Company for such shares (or, if such shares are offered by the Company for
subscription, the subscription price, or, if such shares are sold to
underwriters or dealers for public offering without a subscription offering, the
initial public offering price), without deducting therefrom any compensation or
discount paid or allowed to underwriters or dealers or others performing similar
services or for any expenses incurred in connection therewith.
 
(B)           Non-Cash Consideration. In case of the issuance (otherwise than
upon conversion or exchange of Convertible Securities) or sale of additional
Common Stock, options or Convertible Securities for a consideration other than
cash or a consideration, a part of which shall be other than cash, the fair
value of such consideration as determined by the board of directors of the
Company in the good faith exercise of its business judgment, irrespective of the
accounting treatment thereof, shall be deemed to be the value, for purposes of
this section, of the consideration other than cash received by the Company for
such securities.
 
     (C)           Options and Convertible Securities. In case the Company shall
in any manner issue or grant any options or any Convertible Securities, the
total maximum number of shares of Common Stock issuable upon the exercise of
such options or upon conversion or exchange of the total maximum amount of such
Convertible Securities at the time such Convertible Securities first become
convertible or exchangeable shall (as of the date of issue or grant of such
options or, in the case of the issue or sale of Convertible Securities other
than where the same are issuable upon the exercise of options, as of the date of
such issue or sale) be deemed to be issued and to be outstanding for the purpose
of this section and to have been issued for the sum of the amount (if any) paid
for such options or Convertible Securities and the minimum amount (if any)
payable upon the exercise of such options or upon conversion or exchange of such
Convertible Securities at the time such Convertible Securities first become
convertible or exchangeable; provided that, subject to the provisions of
subsection (D) below, no adjustment or further adjustment of the Exercise Price
shall be made upon the actual issuance of (a) any such Common Stock or
Convertible Securities or upon the conversion or exchange of any such
Convertible Securities or the exercise of such options or (b) any Common Stock
issued or sold pursuant to conversion of any Convertible Securities or exercise
of any Options to the extent outstanding on the date of issue of this Warrant.
 
(D)           Change in Option Price or Conversion Rate. If the exercise price
provided for in any option referred to in subsection (C) above, or the rate at
which any Convertible Securities referred to in subsection (C) are convertible
into or exchangeable for shares of Common Stock shall change at any time (other
than under or by reason of provisions designed to protect against dilution), the
Current Exercise Price in effect at the time of such event shall forthwith be
readjusted to the Exercise Price that would have been in effect at such time had
such options or Convertible Securities still outstanding provided for such
changed exercise price, additional consideration or conversion rate, as the case
may be, at the time initially granted, issued or sold. If the exercise price
provided for in any such option referred to in subsection (C), or the additional
consideration (if any) payable upon the conversion or exchange of any
Convertible Securities referred to in subsection (C), or the rate at which any
Convertible Securities referred to in subsection (C) are convertible into or
exchangeable for shares of Common Stock, shall be reduced at any time under or
by reason of provisions with respect thereto designed to protect against
dilution and such reduction would trigger an adjustment under this section, then
in case of the delivery of shares of Common Stock upon the exercise of any such
option or upon conversion or exchange of any such Convertible Security, the
Current Exercise Price then in effect hereunder shall, upon issuance of such
shares of Common Stock, be adjusted to such amount as would have obtained had
such option or Convertible Security never been issued and had adjustments been
made only upon the issuance of the shares of Common Stock actually delivered and
for the consideration actually received for such option or Convertible Security
and the Common Stock.
 
(E)           Termination of Option or Conversion Rights. In the event of the
termination or expiration of any right to purchase Common Stock under any option
or of any right to convert or exchange Convertible Securities, the Current
Exercise Price shall, upon such termination, be changed to the Exercise Price
that would have been in effect at the time of such expiration or termination had
such Option or Convertible Security, to the extent outstanding immediately prior
to such expiration or termination, never been issued, and the shares of Common
Stock issuable thereunder shall no longer be deemed to be Common Stock
Outstanding.
 
(F)           Notwithstanding anything to the contrary set forth above, no
adjustment pursuant to this Section 6.1.6 shall be made for the issuance of
Common Stock or Common Stock Equivalents to employees, directors or consultants
of the Company with the approval of, or pursuant to a plan approved by, the
Board of Directors of the Company; provided, however, that for purposes of this
Warrant, “consultant” shall mean individuals who are natural persons and provide
bona fide services to the Company or its subsidiaries that are not in connection
with the offer or sale of the Company’s securities in a capital raising
transaction and do not relate to the promotion or maintenance of a market for
the Company’s securities.


6.2. Notice of Adjustments.  Whenever the number of Warrant Shares or the
Exercise Price of such Warrant Shares is adjusted, as herein provided, the
Company shall promptly mail by first class, postage prepaid, to the
Warrantholder, notice of such adjustment or adjustments setting forth in
reasonable detail the number of Warrant Shares and the Exercise Price of such
Warrant Shares after such adjustment, a brief statement of the facts requiring
such adjustment, and the computation by which such adjustment was made.
 
6.3. Extraordinary Corporate Events. If the Company, after the date hereof,
proposes to effect (i) any transaction described in Sections 6.1.1, 6.1.2 or
6.1.3 hereof, or (ii) a liquidation, dissolution or winding up of the Company or
(iii) any payment of a dividend or distribution with respect to the Common Stock
(other than a cash dividend or distribution), then, in each such case, the
Company shall mail to the Warrantholder a notice describing such proposed action
and specifying the date on which the Company's books shall close, or a record
shall be taken, for determining the holders of Common Stock entitled to
participate in such action, or the date on which such reorganization,
reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding up shall take place or commence, as the case may be, and
the date as of which it is expected that holders of Common Stock of record shall
be entitled to receive securities and/or other property deliverable upon such
action, if any such date is to be fixed. Such notice shall be mailed to the
Warrantholder at least ten days prior to the record date for any such action.
The failure to give notice required by this Section 6.3 or any defect therein
shall be a breach of this Warrant but shall not affect the legality or validity
of the action taken by the Company or the vote upon any such action. Unless
specifically required by this Section 6, the Exercise Price, the number of
shares covered by each Warrant and the number of Warrants outstanding shall not
be subject to adjustment as a result of the Company being required to give
notice pursuant to this Section 6.3.
 
6.4. No Impairment. The Company shall not, by amendment of the Charter or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Company, but shall at all times in
good faith assist in the carrying out of all the provisions of this Section 6
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Warrantholder against impairment.
 
7. Fractional Shares.  No fractional shares of Common Stock or scrip shall be
issued to the Warrantholder in connection with the exercise or conversion of
this Warrant.  Instead of any fractional shares of Common Stock that would
otherwise be issuable to the Warrantholder, the Company will pay to the
Warrantholder a cash adjustment in respect of such fractional interest in an
amount equal to the product of such fractional interest and the Exercise Price
paid by the Warrantholder for its Warrant Shares upon such exercise.

5


 
8. Piggyback Registration Rights.
 
8.1. Registration Statements.  If at any time the Company proposes to register
for its own account any of its Common Stock under the 1933 Act by registration
on any form other than Form S-4 or S-8 (even if other stockholders will
participate in such registration), it shall each such time give written notice
to the Warrantholder of its intention to do so at least 10 Business Days prior
to the initial filing of a registration statement or statements or similar
documents (the “Registration Statement”) for such registration.  Upon the
written request of the Warrantholder, made within 5 Business Days after the
receipt of any such notice (which request shall specify the Warrant Shares
intended to be disposed of by the Warrantholder and the intended method of
disposition), the Company shall use its reasonable best efforts to effect the
registration under the 1933 Act of all the Warrant Shares that the Company has
been so requested to register by the Warrantholder to the extent required to
permit the disposition of such Warrant Shares in accordance with the intended
methods of disposition thereof described as aforesaid; provided, however, that,
in the case of an underwritten offering, prior to the effective date of the
registration statement filed in connection with such registration, immediately
upon notification to the Company from the managing underwriter of the price at
which such securities are to be sold, if such price is below the price which the
Warrantholder shall have indicated to be acceptable to the Warrantholder, the
Company shall so advise the Warrantholder of such price, and the Warrantholder
shall then have the right to withdraw its request to have its Warrant Shares
included in such registration statement; provided further, that if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to the Warrantholder and the
Company shall be relieved of its obligation to register any Warrant Shares in
connection with such registration (but not from any obligation of the Company to
pay the registration expenses in connection therewith).  The obligations of the
Company to effect a registration pursuant to this Section 8.1 shall continue
until all of the Warrant Shares have been sold by the holder or could
immediately be sold pursuant to Rule 144 without the holder being deemed an
underwriter of such securities within the meaning of Section 2(a)(11) of the
1933 Act.
 
8.2. Underwriter Holdback.  If the managing underwriter of any underwritten
offering under this Section 8 shall inform the Company by letter that, in its
opinion, the number of Warrant Shares requested to be included in such
registration would adversely affect such offering, and the Company has so
advised the Warrantholder in writing, then the Company will include in such
registration, to the extent of the number that the Company is so advised can be
sold in (or during the time of) such offering, first, all securities proposed by
the Company to be sold for its own account, second, any holders with contractual
rights senior to the Warrantholder, third, the Warrant Shares requested to be
included in such registration pursuant to this Warrant and, fourth, all other
securities proposed to be registered.

 
8.3. Obligations of the Company.  In connection with the registration of the
Warrant Shares as contemplated by this Section 8 the Company shall:
 
8.3.1. Following receipt of a written request from the Warrantholder under
Section 8.1 to register Warrant Shares with the Commission, prepare and file a
Registration Statement with respect to the securities to be sold by the Company
together with the Warrant Shares to be sold by the Warrantholder, and thereafter
use its reasonable commercial efforts to cause the Registration Statement to
become effective as soon as practicable, which Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein), in
each case, shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading:
 
8.3.2. Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective and to comply with the
provisions of the 1933 Act with respect to the disposition of all Warrant Shares
covered by the Registration Statement until the earlier to occur of (i) such
time as all of such Warrant Shares have been disposed of in accordance with the
intended methods of disposition by the Warrantholder as set forth in the
Registration Statement and (ii) the expiration of one year from the date the
registration statement is declared effective by the Commission;
 
8.3.3. Furnish to the Warrantholder (without charge to the Warrantholder) such
number of copies of a prospectus, including a preliminary prospectus and all
amendments and supplements thereto and such other documents, as the
Warrantholder may reasonably request in order to facilitate the disposition of
the Warrant Shares; the Company consents to the use of the prospectus and any
amendment or supplement thereto by the Warrantholder in connection with the
offering and the sale of the Warrant Shares covered by the prospectus or any
amendment or supplement thereto;
 
8.3.4. Use its reasonable commercial efforts to (a) register and qualify the
Warrant Shares covered by the Registration Statement under such securities or
Blue Sky laws of such jurisdictions as the Warrantholder reasonably requests,
(b) prepare and file in those jurisdictions all required amendments (including
post-effective amendments) and supplements, (c) take such other reasonable
actions as may be necessary to maintain such registrations and qualifications in
effect at all times the Registration Statement is in effect and (d) take all
other reasonable actions necessary or advisable to enable the disposition of
such securities in all such jurisdictions; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 8.3.4.
 
8.3.5. In the event of an underwritten offering, enter into and perform its
obligations under an underwriting agreement with the managing underwriter of
such offering, in usual and customary form, including, without limitation,
customary indemnification and contribution obligations, and in the case of any
non-underwritten offering, provide to broker-dealers participating in any
distribution of Warrant Shares reasonable indemnification.

 
8.3.6. Promptly (and in any event within two Business Days) notify the
Warrantholder of the happening of any event of which the Company has knowledge,
as a result of which the prospectus included in the Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances then existing, not misleading,
and use its reasonable commercial efforts to prepare promptly a supplement or
amendment to the Registration Statement to correct such untrue statement or
omission, and deliver a number of copies of such supplement or amendment to the
Warrantholder as such Warrantholder may reasonably request;
 
8.3.7. Promptly (and in any event within two Business Days) notify the
Warrantholder (and, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission of any stop order or other
suspension of effectiveness of the Registration Statement, and use its
reasonable commercial efforts to obtain the withdrawal of any order suspending
the effectiveness of the Registration Statement;
 
8.3.8. Make available for inspection by the Warrantholder, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant, or other agent retained by the Warrantholder or
underwriter (collectively, the “Inspectors”), all pertinent financial and other
records, pertinent corporate documents and properties of the Company, as shall
be reasonably necessary to enable each Inspector to exercise its due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with the Registration Statement;
 
8.3.9. Use its reasonable commercial efforts either to (a) cause all the Warrant
Shares covered by the Registration Statement to be listed on a national
securities exchange and on each additional national securities exchange on which
similar securities issued by the Company are then listed, if any, if the listing
of such Warrant Shares is then permitted under the rules of such exchange or,
(b) if similar securities issued by the Company are not then listed on a
national securities exchange, cause all the Warrant Shares covered by the
Registration Statement to be listed or included for trading on the exchange or
quotation system on which similar securities issued by the Company are then
listed or traded;
6

 
8.3.10. Promptly (and in any event within two Business Days) notify the
Warrantholder when the prospectus or any prospectus supplement or post-effective
amendment has been filed, and with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective; and
 
8.3.11. Use its best efforts to comply with all applicable rules and regulations
of the Commission, and make available to its securityholders, to the extent
required, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first month after the effective date of the Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
1933 Act.
 
8.4. Obligations of the Warrantholder.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Warrant that the
Warrantholder shall comply with its obligations under this Warrant, including
this Section 8.4.
 
8.4.1. The Warrantholder shall furnish to the Company such information regarding
itself, the Warrant Shares and the intended method of disposition of the Warrant
Shares as shall be reasonably required to effect the registration of the Warrant
Shares and shall execute such documents and agreements in connection with such
registration as the Company may reasonably request, all in a timely manner so as
to enable the Company to comply with its obligations hereunder.  Concurrent with
the notice delivered pursuant to Section 8.1 above, the Company shall notify the
Warrantholder of the information the Company requires from the Warrantholder
(the “Requested Information”) if the Warrantholder elects to have any of its
Warrant Shares included in the Registration Statement.  If within 5 Business
Days of the notice delivered by the Company pursuant to Section 8.1 above, the
Company has not received the Requested Information from the Warrantholder and
the Company has properly notified the Warrantholder in accordance with the
preceding sentence, then the Company may file the Registration Statement without
including Warrant Shares.
 
8.4.2. The Warrantholder, by its acceptance of the Warrant Shares, agrees to
cooperate with any reasonable request made by the Company in connection with the
preparation and filing of any registration statement hereunder which includes
the Warrant Shares.
 
8.4.3. In the event of an underwritten offering, the Warrantholder agrees to
enter into and perform its obligations under any underwriting agreement, in
usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonable required in order to
expedite or facilitate the disposition of the Warrant Shares.
 
8.4.4. The Warrantholder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 8.3.6,
the Warrantholder will immediately discontinue disposition of Warrant Shares
pursuant to the Registration Statement covering such Warrant Shares until the
Warrantholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 8.3.6 and, if so directed by the Company, the
Warrantholder shall deliver to the Company (at the expense of the Company) or
destroy (and deliver to the Company a certificate of such destruction ) all
copies, other than permanent file copies then in the Warrantholder’s possession,
of the prospectus covering Warrant Shares at the time of receipt of such notice;
and
 
8.4.5. The Warrantholder may not participate in any underwritten registration
hereunder unless the Warrantholder (a) agrees to sell such Warrant Shares on the
basis provided in any underwriting arrangements, (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and (c) agrees to pay the Warrantholder’s pro rata portion of all
underwriting discounts and commissions.
 
8.5. Expenses of Registration.  All expenses (other than underwriting discounts
and commissions and fees and disbursements of any counsel retained by the
Warrantholder) incurred in connection with registration, filings or
qualifications pursuant to Section 8 including, without limitation, all
registration, listing, filing and qualification fees, printers and accounting
fees, and the fees and disbursements of counsel for the Company shall be borne
by the Company.

 
8.6. Indemnification.  In the event any Warrant Shares are included in a
Registration Statement under this Agreement:
 
8.6.1. To the extent permitted by law, the Company shall indemnify and hold
harmless the Warrantholder, each person, if any, who controls the Warrantholder,
any underwriter (as defined in the 1933 Act) for the Warrantholder, and each
person, if any, who controls any such underwriter within the meaning of the 1933
Act or the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(each, an “Indemnified Holder”), against any losses, claims, damages, expenses,
liabilities (joint or several) (collectively, “Claims”) to which any of them may
become subject under the 1933 Act, the Exchange Act or otherwise, insofar as
such Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any of the following statements,
omissions of violations (collectively a “Violation”): (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or any post-effective amendment thereof, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (b) untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus if used prior to the effective date of such Registration Statement,
or contained in the pricing prospectus, the final prospectus or any “issuer free
writing prospectus” or any “issuer information” within the meaning of Rule 433
promulgated under the 1933 Act (as amended or supplemented if the Company files
any amendment thereof or supplement thereto with the Commission), or the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, or (c) any
violation or alleged violation by the Company of the 1933 Act, the Exchange Act,
any state securities law, or any rule or regulation promulgated under the 1933
Act, the Exchange Act, or any state securities law.  Subject to the restrictions
set forth in Section 8.6.3, with respect to the number of legal counsel, the
Company shall reimburse Warrantholder and each such underwriter or controlling
person, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim, whether or not such claim,
investigation or proceeding is brought or initiated by the Company or a third
party.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 8.6(x) shall not apply to a
Claim arising out of or based upon a Violation which occurs solely in reliance
upon and in conformity with information furnished in writing to the Company by
any Indemnified Holder expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto;
and (y) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld.
7

8.6.2. In connection with any Registration Statement in which the Warrantholder
is participating, the Warrantholder agrees to indemnify and hold harmless, to
the same extent and in the same manner set forth in Section 8.6.1, the Company,
each of its directors, each of its officers who sign the Registration Statement,
each person, if any, who controls the Company within the meaning of the 1933 Act
or the Exchange Act, any underwriter and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder or underwriter
(collectively and together with an Indemnified Holder, an “Indemnified Party”),
against any Claim to which any of them may become subject, under the 1933 Act,
the Exchange Act or otherwise, insofar as such Claim arises out of or is based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs solely in reliance upon and in conformity with written
information furnished to the Company by the Warrantholder expressly for use in
connection with such Registration Statement; and the Warrantholder will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 8.6.2 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Warrantholder, which consent shall not be unreasonably
withheld.
 
8.6.3. Promptly after receipt by an Indemnified Party under Section 8.6 of
notice of the commencement of any action (including any governmental action),
such Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under Section 8.6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel satisfactory to the
Indemnified Parties; provided, however, that an Indemnified Party shall have the
right to retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if, in the reasonable opinion of counsel for the Indemnified
Party, representation of such Indemnified Party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding.  The Company shall pay for only one legal counsel
for the Warrantholder.  The failure by an Indemnified Party to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Party under Section 8.6, except to the extent that such failure
to notify results in the forfeiture by the indemnifying party or substantive
rights or defenses.  The indemnification required by Section 8.6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.
 
8.7. Contribution.  To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 8.6 to the fullest extent permitted by law.
 
8.8. Transfer Of Registration Rights. The right to sell Warrant Shares pursuant
to the Registration Statement described herein will automatically be assigned to
each transferee of the Warrant or Warrant Shares permitted under the terms of
this Warrant. In the event that it is necessary, in order to permit a
Warrantholder to sell Warrant Shares pursuant to the Registration Statement, to
supplement or amend the Registration Statement to name such Warrantholder, such
Warrantholder shall upon written notice to the Company, be entitled to have the
Company make such amendment or supplement as soon as reasonably practicable.
 
9. Miscellaneous.
 
9.1. Entire Agreement.  This Warrant constitutes the entire agreement between
the Company and the Warrantholder with respect to the subject matter hereof.
 
9.2. Binding Effects; Benefits.  This Warrant shall inure to the benefit of and
shall be binding upon the Company and the Warrantholder and their respective
heirs, legal representatives, successors and assigns.  Nothing in this Warrant,
expressed or implied, is intended to or shall confer on any person other than
the Company and the Warrantholder, or their respective heirs, legal
representatives, successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Warrant.  Except as otherwise set forth
herein, this Warrant may not be assigned, sold, pledged, transferred or
otherwise disposed of by the Warrantholder without the prior written consent of
the Company.
 
9.3. Section and Other Headings.  The section and other headings contained in
this Warrant are for reference purposes only and shall not be deemed to be a
part of this Warrant or to affect the meaning of interpretation of this Warrant.
 
9.4. Pronouns.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.
 
9.5. Further Assurances.  Each of the Company and the Warrantholder shall do and
perform all such further acts and things and execute and deliver all such other
certificates, instruments and documents as the Company or the Warrantholder may,
at any time and from time to time, reasonably request in connection with the
performance of any of the provisions of this Warrant.
8


 
9.6. Notices.  All notices and other communications required or permitted to be
given under this Warrant shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by United States mail or overnight
courier, postage prepaid, to the parties hereto at the following addresses or to
such other address as any party hereto shall hereafter specify by notice to the
other party hereto:
 
(a)           if to the Company, addressed to:


WMS Industries Inc.
800 S. Northpoint Blvd.
Waukegan, IL 60085
Attention: Executive Vice President and Chief Financial Officer




With a copy to:


WMS Industries Inc.
800 S. Northpoint Blvd.
Waukegan, IL  60085
Attention:  Vice President, General Counsel and Secretary




(b)           if to the Warrantholder, addressed to:


Hasbro, Inc.
1011 Newport Avenue
Pawtucket, RI 02862
Attn:  General Counsel


With a copy to:


Hasbro, Inc.
1011 Newport Avenue
Pawtucket, RI 02862
Attn:  President, Hasbro Properties Group


Except as otherwise provided herein, all such notices and communications shall
be deemed to have been received on the date of delivery thereof, if delivered
personally, on the next Business Day if sent by overnight courier, or on the
third Business Day after the mailing thereof if sent by U.S. mail.


9.7. Separability.  Any term or provision of this Warrant which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the terms and provisions of this Warrant or affecting the
validity or enforceability of any of the terms or provisions of this Warrant in
any other jurisdiction.
 
9.8. Governing Law.  This Warrant shall be deemed to be a contract made under
the laws of Delaware and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to such agreements made and to
be performed entirely within such State.
 
9.9. No Rights or Liabilities as Stockholder.  Nothing contained in this Warrant
shall be determined as conferring upon the Warrantholder any rights as a
stockholder of the Company or as imposing any liabilities on the Warrantholder
to purchase any securities whether such liabilities are asserted by the Company
or by creditors or stockholders of the Company or otherwise.
 
 
IN WITNESS WHEREOF, each of the Company and Hasbro has caused this Warrant to be
signed by its duly authorized officer.
 
WMS INDUSTRIES INC.




By: /s/ Orrin J. Ediden
Name: Orrin J. Edidin
Title: President


 
HASBRO, INC.



 
By: /s/ Brian Goldner

Name: Brian Goldner
Title: President and CEO
Dated:                      June 11, 2009


9


Exhibit A
 
EXERCISE AND CONVERSION FORM




(To be executed upon exercise or conversion of this Warrant)
Exercise.  The undersigned hereby irrevocably elects to exercise its right to
purchase _________________ of the Warrant Shares pursuant to Section 1.2 of the
Warrant and herewith tenders payment for such Warrant Shares to the order of WMS
Industries Inc. in the amount of $________________.
 
Conversion.  The undersigned hereby irrevocably elects to exercise its
Conversion Right with respect to _______________ Warrant Shares pursuant to
Section 1.3 of the Warrant.
 
The undersigned requests that a certificate for the Warrant Shares deliverable
to the undersigned upon exercise or conversion, as applicable, be registered in
the name of __________ and that such certificates be delivered to
_________________ whose address is _______________.


Dated: __________________________




Signature                      ______________________________


______________________________
(Print Name)


______________________________
(Street Address)


______________________________
(City)                 (State)                      (Zip Code)




Signed in the Presence of:




________________________________







